Citation Nr: 9924073	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  94-36 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to October 
1945 and from May 1946 to November 1947, and died in February 
1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was remanded in April 1997 and in 
January 1998, and has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran died in February 1989, of an immediate cause 
of metastatic adenocarcinoma of the pancreas, a radiogenic 
disease.  

2.  The veteran passed through Nagasaki, Japan, in September 
1946 and spent two weeks 20 to 40 miles from the town. 

3.  The veteran's radiation exposure in service was less than 
one rem.

4.  The veteran's radiation exposure in service was too low 
to have caused adenocarcinoma of the pancreas.


CONCLUSIONS OF LAW

1.  The veteran did not participate in a radiation risk 
activity in service.  38 U.S.C.A. § 1112(c)(3) (West 1991).

2.  Adenocarcinoma of the pancreas was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's death certificate indicates that the veteran 
passed away in February 1989 due to metastatic adenocarcinoma 
of the pancreas, with a complete small bowel obstruction and 
sepsis listed as related causes.  The appellant, the 
veteran's widow, contends that cancer of the pancreas was 
incurred in service as a result of the veteran's exposure to 
ionizing radiation.  She maintains that the veteran was 
exposed to radiation in sometime between September and 
November 1946 when he passed through Nagasaki, Japan, and 
spent two weeks on rest and relaxation at a luxury hotel 
called Castle in the Clouds, 20 to 40 miles from the city.  

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially and materially contributed to it.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (1998).

For claims based on the chronic effects of exposure to 
ionizing radiation, service connection may be established by 
presumption for certain diseases specified by statute, if 
they become manifest in a radiation-exposed veteran any time 
after discharge from service.  See 38 U.S.C.A. § 1112(c); 
38 C.F.R. §§ 3.309(d), 3.311(b)(2) (1998).  A presumption of 
service connection is rebuttable by affirmative evidence to 
the contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d). 

The Board notes that the United States Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), which 
provides for presumptive service connection, does not 
preclude establishing service connection on principles of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1045 
(Fed.Cir. 1994).  Therefore, the Board will consider the 
appellant's claim on both a presumptive and a direct basis.

While pancreatic cancer is among the diseases specific to 
radiation exposed veteran's under § 1112(c)(2), the veteran 
did not participate in a radiation-risk activity and hence 
did not meet the definition of a radiation-exposed veteran, 
under 38 U.S.C.A. § 1112(c)(3).  The term "radiation-risk 
activity" includes participating in the occupation of 
Hiroshima or Nagasaki, Japan, during the period from August 
6, 1945 to July 1, 1946.  38 U.S.C.A. § 1112(c)(3)(B)(ii).  
As the veteran was not in Nagasaki until September 1946, he 
was not a radiation-exposed veteran under the statute.  
Therefore, service connection for the cause of the veteran's 
death on a presumptive basis under 38 U.S.C.A. § 1112 cannot 
be established.

Pancreatic cancer is a radiogenic disease, under 38 C.F.R. 
§ 3.311(b)(2)(xi).  Under that regulation, when a radiogenic 
disease first becomes manifest after service, and it is 
contended that the disease is a result of exposure to 
ionizing radiation in service, certain defined procedures in 
the adjudication of a claim must be followed.  
Initially, a dose assessment is to be obtained from the 
appropriate office of the Department of Defense.  In July 
1997, the Defense Special Weapons Agency (DSWA), Department 
of Defense, submitted a statement that a dose reconstruction 
for the veteran indicated a "maximum possible radiation dose 
that might have been received by any individual who was at 
either Hiroshima or Nagasaki for the full duration of the 
U.S. occupation of (those cities). . . using all possible 
'worst case' assumptions, . . . is less than one rem."  

Under the requirements spelled out by 38 C.F.R. § 3.311, 
after all relevant data, including a dose assessment, is 
obtained from the appropriate office of the Department of 
Defense, the case is referred to the VA's Under Secretary for 
Benefits for review and an opinion as to whether a veteran's 
disease, in this case pancreatic cancer, resulted from 
exposure to radiation in service.  The Under Secretary may, 
as in this case, obtain an opinion from the Under Secretary 
for Health.  The May 1998 opinion from the Under Secretary 
for Health noted that exposure to 8.17 rads or less at age 23 
provides a 99 percent probability against a relationship 
between pancreatic cancer and exposure to such ionizing 
radiation, and further, that "[e]pidemiological studies have 
not shown a consistent association between exposure to 
ionizing radiation and an increased risk for pancreatic 
cancer.  (citations omitted)  In light of the above, in our 
opinion it is unlikely that the veteran's fatal pancreatic 
cancer can be attributed to exposure to ionizing radiation in 
service." 

Following a review of the opinion obtained from the Under 
Secretary for Health, the Director of the Compensation and 
Pension Service stated in May 1998 that "we have received a 
medical opinion from the Under Secretary [for Health], that 
advises it is unlikely that the veteran's fatal pancreatic 
cancer resulted from exposure to radiation in service.  As a 
result of this opinion, and following review of the evidence 
in its entirety, it is our opinion that there is no 
reasonable possibility that the veteran's disability was the 
result of such exposure."  This opinion is in conformity 
with the requirements of 38 C.F.R. § 3.311(c).  As there is 
no medical evidence to the contrary, service connection for 
the cause of the veteran's death is not established under 
38 C.F.R. § 3.311. 

Thus, service connection for the cause of the veteran's death 
cannot be established under the presumptive provisions for 
either radiation exposed veterans, under 38 U.S.C.A. §§ 1101, 
1112, nor for radiogenic diseases, under 38 C.F.R. § 3.311.  
It remains next to be determined whether service connection 
for the cause of the veteran's death is warranted on the 
basis that all of the evidence otherwise shows that 
pancreatic cancer, a complete small bowel obstruction, or 
sepsis, were incurred during service.  See 38 C.F.R. 
§ 3.303(d); Combee, 34 F.3d at 1045.

At the time of the veteran's death, he was service-connected 
for malaria, at a noncompensable level.  Service medical 
records do not indicate that the veteran developed any form 
of cancer, small bowel obstruction, or sepsis during active 
service.  Post service treatment records noted the earliest 
diagnosis of pancreatic cancer in May 1987.  A small bowel 
obstruction and sepsis are first mentioned on the veteran's 
death certificate.  Thus, the evidence indicates that the 
disorders that led to the veteran's death began many years 
after his separation from service.  

The appellant has not provided any competent medical evidence 
of a nexus or link between the veteran's cause of death and 
his exposure to ionizing radiation during active service.  
The only evidence presented by the appellant that tends to 
show such a relationship are her own statements.  However, as 
a layperson, she is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Because of the lack of competent evidence of such a 
relationship, the Board finds that appellant's arguments that 
the veteran's death was related to service are not supported 
by cognizable evidence demonstrating that the arguments are 
plausible or capable of substantiation.

Therefore, it is the judgment of the Board that the appellant 
has not met the initial burden of submitting evidence of a 
well-grounded claim of entitlement to service connection for 
the cause of the veteran's death due to exposure to ionizing 
radiation.  Accordingly, the appellant's claim is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to exposure to ionizing 
radiation, is denied.







		
BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

